      Case 3:18-cv-08249-ROS Document 73 Filed 04/30/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   BRPS LLC,                                           No. CV-18-08249-PCT-ROS
10                  Plaintiff,                           ORDER
11   v.
12   Tenney Realty Services LLC,
13                  Defendant.
14
15          On April 12, 2021, the Court ordered the parties to file a status report no later than
16   April 23, 2021. Nothing was filed. The record contains no indication why the parties have

17   concluded they are free to ignore Court Orders. The Supreme Court established “an order
18   issued by a court with jurisdiction over the subject matter and person must be obeyed by

19   the parties until it is reversed by orderly and proper proceedings.” United States v. United

20   Mine Workers of Am., 330 U.S. 258, 293 (1947). The Court is not aware of new authority
21   which allows parties to ignore Orders. The Court will require, again, the parties to submit
22   a status report. This time the parties are also to explain the basis for their refusal to comply

23   with the April 12, 2021 Order.

24          Accordingly,

25   …

26   …
27   …
28   …
      Case 3:18-cv-08249-ROS Document 73 Filed 04/30/21 Page 2 of 2



 1         IT IS ORDERED no later than May 5, 2021, the parties shall file a status report as
 2   required by the April 12, 2021 Order. The parties shall also file an explanation for their
 3   noncompliance with the April 12, 2021 Order.
 4         Dated this 30th day of April, 2021.
 5
 6
 7                                                     Honorable Roslyn O. Silver
 8                                                     Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
